DETAILED ACTION
Claims 1-13 are pending in this application.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “A method for managing hard disk drive (HDD) expanders in a cluster storage system, the cluster storage system further including a host computer connected to the HDD expanders to form a hierarchical tree structure, the method comprising steps, to be implemented by each of the HDD expanders, of: upon receiving a device-type request for inquiring a device type from a parent node of the HDD expander in the hierarchical tree structure, determining whether the device-type request originates from the parent node”, which means every HDD expander should be performing the same function. However P. 0051-52 of the specification state the master HDD expander performs a different process than other indirectly-connected HDD expanders in the tree. Because of this discrepancy, it is unclear if the scope of the claim includes the method being performed by the master HDD expander or if the method is implemented only by indirectly-connected HDD expanders. It is important to clarify this, as claim 1 further states “when it is determined that the device-type request does not originate from the parent node, transmitting a device-type reply indicating a device type not of HDD expander to the parent node”. If the method is implemented by all HDD expanders in the tree, including the master HDD expander, the master HDD expander would not receive a device-type request from anything other than its parent node (which is the root node of the tree, the host). If the master HDD expander was included in “each of the HDD expanders” implementing the method steps, it is unclear how the master HDD expander would determine the device-type request does not originate from the parent node. Claims 2-7 depend from claim 1, and are rejected for at least the same reasons as claim 1. Claim 8 contains similar limitations to claim 1, and is rejected for at least the same reasons as claim 1. Claims 9-12 depend from claim 8, and are rejected for at least the same reasons as claim 8.
Claim 13 states “A cluster storage system comprising: a host computer; and a plurality of hard disk drive (HDD) expanders connected to said host computer to form a hierarchical tree structure, said host computer serving as a root node of the hierarchical tree structure, wherein the HDD expanders are configured to cooperatively operate in one of a first configuration and a second configuration, wherein, in the first configuration, each of the HDD expanders is configured to […] wherein, in the second configuration, each of those of the HDD expanders that are connected indirectly to said host computer is configured to”. Based on the applicant’s remarks filed 11/17/2021, all of the HDD expanders must operate in one of the first or second configuration. The claim and the specification is unclear on how all HDD expanders (both directly-connected and indirectly-connected) may operate cooperatively in either the first or second configurations. The second configuration appears to only apply to HDD expanders connected indirectly to the host computer, which would exclude the HDD expander. The claimed first configuration appears to be similar to FIG. 2 of the applicant’s specification, while the claimed second configuration is similar to FIG. 4. However, the specification does not state the flow charts of FIGs. 2 and 4 are tied to two different configurations, where all of the HDD expanders must be under one of the two configurations. Instead, it appears the flow chart of FIG. 2 is related to any of the HDD expanders receiving a device-type request from a parent node, while FIG. 4 only describes the operations of indirectly-connected HDD expanders receiving a device-type request. In other words, all of the HDD expanders in the cluster storage system cannot uniformly adopt the second configuration, but the broadest reasonable interpretation of the claim in the current form states all HDD expanders in the cluster storage may adopt the second configuration. Additionally, the specification does not appear to state the HDD expanders are able to operate in either the first or second configuration, but that the first and second configurations are separate embodiments of the invention. 

Response to Arguments
Applicant's arguments filed 11/17/2021 regarding claim 1 have been fully considered but they are not persuasive. 
The examiner appreciates the applicant’s explanation of the two different approaches for replying to device-type requests. However, the broadest reasonable interpretation of the claim all HDD expanders performing the steps of claim 1, even though it would be impossible for a directly-connected HDD expander to determine a device-type request originates from a node other than its parent node (which is the root node). The 112(b) rejection is maintained until the claim is amended to address (or exclude) which steps are performed by a directly-connected HDD expander, or the applicant provides support from the specification/drawings for how a directly-connected HDD expander may perform the determination described above.

Applicant’s arguments, see page 10-11, filed 11/17/2021, with respect to claims 2, 3, 6 and 9-11 have been fully considered and are persuasive.  The 112(b) rejection of claims 2, 3, 6 and 9-11 have been withdrawn. 

Applicant's arguments filed 11/17/2021 on page 12 regarding claim 13 have been fully considered but they are not persuasive. 
The examiner respectfully notes the scope of the claim includes all HDD expanders (both directly-connected and indirectly-connected) operating cooperatively in either the first or second configurations, but the specification/drawings do not appear to show all HDD expanders being able to adopt the first or second configuration or how a directly-connected HDD expander could adopt the second configuration and perform the functions claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurokawa et al. (U.S. PGPub No. 2012/0233399) which teaches performing a discover process in a storage apparatus, where part of the discover process includes determining the type of expanders on the downstream side

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133